Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kane et al (US 8,203,703 B1).

Regarding claim 1, Kane et al discloses a computer-implemented process (Figs. 2-5), comprising:
performing continuous scanning in an x-direction and in a y-direction (Fig. 2, the element 2 and column 8, lines 50-53) until an incoming laser beam is detected on a quad detector (Fig. 2, the element 4, column 7, lines 20-23 and column 8, lines 58-60);
upon detecting the incoming laser beam on the quad detector, transitioning the quad detector from an acquisition mode to a tracking mode (column 7, lines 32-62 and column 9, lines 1-9); and


Regarding claim 2, the computer-implemented process of claim 1, further comprising:
repeating the continuous scanning in the x-direction and the y-direction, when the incoming laser beam is lost on the quad detector (column 9, lines 5-6).

Regarding claim 3, the computer-implemented process of claim 1, wherein the performing of the continuous scanning comprises repeatedly scanning in the x-direction until the incoming laser beam is detected on the quad detector or until the MEMS mirror completes scanning in the x-direction (column 9, lines 5-15).

Regarding claim 4, the computer-implemented process of claim 3, wherein the performing of the continuous scanning comprises when the MEMS mirror completes scanning in the x-direction, moving the MEMS mirror in a y-direction and repeatedly scanning in the x-direction until the incoming laser beam is detected on the quad detector or until the MEMS mirror completes scanning in the x-direction (column 9, lines 5-15).

Regarding claim 5, the computer-implemented process of claim 1, wherein the adjusting of the MEMS mirror to centrally locate the incoming laser beam occurs prior to commanding a transmit laser beam (see Fig. 2, the MEMS mirror is centrally located to the incoming laser beam 8).

Regarding claim 6, the computer-implemented process of claim 1, wherein the adjusting of the MEMS mirror comprises using each individual output of the quad detector, calculating a location of the incoming laser beam in relation to each cell in the quad detector such that the x-position and y-position of the incoming laser beam is determined within quad detector (column 9-12).

Regarding claim 7, the computer-implemented process of claim 1, further comprising:
positioning the quad cell behind the MEMS mirror to produce a wide field of view (WFOV) to scan a larger area for the incoming laser beam (column 8, lines 47-57).

Regarding claim 8, Kane et al discloses an apparatus (Figs. 2-5), comprising:
a quad detector (Fig, 2, the element 4 and column 4, lines 60-65) with a narrow field of view (NFOV); and
a micro-electromechanical system (MEMS) mirror (Fig. 2, the element 2 and column 8, lines 50-53) with a wide field of view (WFOV), wherein the quad detector is placed behind the MEMS mirror to produce a WFOV to allow the quad detector to scan a larger area for the incoming laser beam (see Fig. 2, the elements 2 and 4 and column 8, lines 47-57).

Regarding claims 9 and 16, the apparatus of claim 8, wherein the MEMS mirror (2) is configured to continuously scan in an x-direction and in a y-direction until the incoming laser beam is detected on the quad detector (column 8, lines 50-53, column 7, lines 20-23 and column 8, lines 58-60); and upon detecting the incoming laser beam on the quad detector, center the incoming laser beam on the quad detector, when the incoming laser beam is not centered on the quad detector (column 9, lines 10-15).

Regarding claims 10 and 17, the apparatus of claim 9 or claim 16, respectively, wherein the quad detector is transitioned from an acquisition mode to a tracking mode when the quad detector detects the incoming laser beam (column 7, lines 32-62 and column 9, lines 1-9).

Regarding claims 11 and 18, the apparatus of claim 9 and 16, respectively, wherein the MEMS mirror is configured to repeat the scanning in the x-direction and the y-direction when the incoming laser beam is lost on the quad detector (column 9, lines 5-6).

Regarding claims 12 and 19, the apparatus of claims 9 and 16, respectively, wherein the MEMS mirror is configured to repeatedly scan in the x-direction until the incoming laser beam is detected on the quad detector or until the MEMS mirror completes scanning in the x-direction (column 9, lines 5-15).

Regarding claims 13 and 20, the apparatus of claims 12 and 19, respectively, wherein when the MEMS mirror completes scanning in the x-direction, the MEMS mirror is further configured to move in a y-direction, allowing for scanning in the x-direction until the incoming laser beam is detected on the quad detector or until the MEMS mirror completes scanning in the x-direction (column 9, lines 5-15).

Regarding claims 14 and 21, the apparatus of claims 9 and 16, wherein the adjustment of the MEMS mirror to centrally locate the incoming laser beam occurs prior to commanding a transmit laser beam (see Fig. 2, the MEMS mirror is centrally located to the incoming laser beam 8).

Regarding claims 15 and 22, the apparatus of claims 9 and 16, respectively, wherein the MEMS uses each individual output of the quad detector to calculate a location of the incoming laser beam in 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNCHA P CHERRY whose telephone number is (571)272-2310. The examiner can normally be reached M to F 7am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571)272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





3/12/2022